Citation Nr: 1816895	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine prior to January 3, 2014.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity prior to January 3, 2014.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity prior to January 3, 2014.


REPRESENTATION

Veteran represented by:	Nevada Department of Veteran Services


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to December 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that, in June 2014, the RO granted increased ratings of 40 percent for the Veteran's lumbar spine, right lower extremity, and left lower extremity disabilities as of January 3, 2014.  The Veteran indicated in a July 2014 VA Form 9 and a March 2015 correspondence that he is seeking 40 percent ratings for such disabilities as of the date the claim was filed.  Thus, the claims on appeal have been limited and characterized on the title page to reflect that the Veteran is seeking higher rating evaluations for such disabilities prior to January 3, 2014.

The Board also notes that additional post-service VA treatment records have been associated with the file subsequent to the June 2014 statement of the case.  As the evidence is not pertinent to the claims on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  Prior to January 3, 2014, the Veteran's lumbar spine disability was not manifested by for forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

2.  Prior to January 3, 2014, the Veteran's right lower extremity radiculopathy was manifested by moderate incomplete paralysis, but not moderately severe incomplete paralysis.

3.  Prior to January 3, 2014, the Veteran's left lower extremity radiculopathy was manifested by moderate incomplete paralysis, but not moderately severe incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to January 3, 2014, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

2.  Prior to January 3, 2014, the criteria for a 20 percent rating, but not higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).

3.  Prior to January 3, 2014, the criteria for a 20 percent rating, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Lumbar Spine

The Veteran's lumbar spine disability is rated under DC 5243.  Lumbar spine disabilities are evaluated under DCs 5235 to 5243 using the general rating formula unless evaluating intervertebral disc syndrome based on incapacitating episodes.  The General Rating Formula for evaluating the spine provides for a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DC 5243.

Following the rating criteria, Note 1 provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The Veteran contends that his lumbar spine disability should be evaluated as more than 20 percent disabling.  In this regard, he reported in a June 2011 claim form that he experiences constant pain in his back that is usually 3 to 5 out of 10 in severity.  He also reported that he cannot sit or lay down for more than 10 minutes and that standing and walking are painful.

The file contains private and VA treatment records in regard to the Veteran's back disability from the time period on appeal.  In this regard, a June 2011 VA treatment record reflects that the Veteran reported experiencing back pain of 4 out of 10 in severity.  The physician found that there was no swelling or paraspinal tenderness present during the examination.  However, the Veteran's treatment records from the period on appeal do not contain range of motion findings in regard to his back or show that he experienced any incapacitating episodes of this disability.

The Veteran was afforded a VA examination in regard to his back claim in October 2012.  During the examination, the Veteran denied experiencing flare-ups of this disability and using any assistive devices.  The examiner diagnosed the Veteran with degenerative disc and joint disease of the lumbar spine.  The examiner found that the Veteran had lumbar spine range of motion of forward flexion to 70 degrees with pain beginning at 60 degrees; extension to 15 degrees with pain beginning at 5 degrees; right lateral flexion to 20 degrees with pain beginning at 10; left lateral flexion to 20 degrees with pain beginning at 10 degrees; right lateral rotation to 25 degrees with pain beginning at 20 degrees; and left lateral rotation to 25 degrees with pain beginning at 20 degrees.  After three repetitive movements, the examiner found that the Veteran had forward flexion to 60 degrees; extension to 10 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 25 degrees; and left lateral rotation to 25 degrees.  The examiner did not find that the Veteran experiences pain on palpation, IVDS, or ankylosis.  The examiner concluded that the Veteran experiences functional loss including less movement than normal, weakened movement, and pain on movement.  The examiner explained that the Veteran is limited to walking half of a mile and standing for 10 minutes and has severe limitation in bending and lifting.

The Board finds that a rating in excess of 20 percent prior to January 3, 2014 for the Veteran's lumbar spine disability is not warranted.  In this regard, the evidence of record does not show that he experienced forward flexion of the thoracolumbar spine of 30 degrees or less, ankylosis of the entire thoracolumbar spine, or incapacitating episodes of IVDS during the period on appeal.  While the Veteran has consistently reported experiencing pain due to his lumbar spine disability and the examiner found functional impairment due to this disability, such impairment is contemplated by the 20 percent rating already assigned for this disability during the period on appeal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5237; DeLuca, 8 Vet. App. at 202.  In addition, the Veteran denied experiencing flare-ups of his lumbar spine disability during the October 2012 examination.  

In sum, the preponderance of the evidence is against a rating in excess of 20 percent for a lumbar spine disability prior to January 3, 2014, there is no doubt to be resolved, and a higher rating is not warranted.

Bilateral Lower Extremity Radiculopathy

The Veteran's right and left lower extremity radiculopathy is rated under DC 8520.  Under the peripheral nerve impairment provisions of DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted where there is moderate incomplete paralysis of the sciatic nerve; and a 40 percent rating is warranted where there is moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A rating of 60 percent is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy; and complete paralysis of the sciatic nerve (where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or lost), warrants the highest rating of 80 percent.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id; See also Miller v. Shulkin, 28 Vet. App. 376 (2017) (providing that when there is sensory and non-sensory impairment, this does not require that the rating must be higher than moderate).

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury; the relative impairment in motor function; trophic changes; or sensory disturbances.  38 C.F.R. § 4.120.

The Veteran contends that his right and left lower extremity radiculopathy disabilities should be rated in excess of 10 percent prior to January 3, 2014.  In this regard, he reported in his June 2011 claim form that he experiences sharp pain that travels down his legs and into his toes.  He also reported that this pain is 7 to 9 out of 10 in severity and causes him pain when he stands and walks.

The Veteran's file contains private and VA treatment records in regard to his lower extremity disabilities from the time period on appeal.  In this regard, a June 2011 VA treatment record reflects that the Veteran was noted to have a straight leg raising sign negative bilaterally.  Thereafter, private treatment records contain a September 2012 nerve study which was found to show mild to moderate right lower extremity radiculopathy and mild left lower extremity radiculopathy.  

Thereafter, the Veteran was afforded a VA examination in regard to these claims in October 2012.  The examiner found that the Veteran's bilateral lower extremities did not show any loss of muscle strength or atrophy.  However, the examiner reported that his bilateral knee and ankle reflexes were hypo active.  The examiner also reported that light touch testing showed normal sensation in the Veteran's thighs and knees, but decreased sensation in his ankles and toes.  The examiner noted bilateral lower extremity radicular symptoms of intermittent pain, paresthesias, and numbness of moderate severity.  The examiner concluded that the Veteran had bilateral lower extremity incomplete paralysis of moderate severity.

The Board finds that the evidence supports increased ratings for the Veteran's bilateral lower extremity disabilities to 20 percent prior to January 3, 2014.  The clinical evidence shows that he experienced lower extremity radiculopathy symptoms approximating moderate incomplete paralysis of the lower extremities during the period on appeal.  Therefore, his symptoms support increased ratings to 20 percent.

While 20 percent rating are warranted, further increases during the appeal period are not supported by the evidence of record.  The VA examination, along with the other evidence of record, does not indicate symptoms which may be considered moderately severe and, thus, indicative of a 40 percent rating prior to January 3, 2014.  Furthermore, there is no evidence suggesting severe incomplete paralysis of the sciatic nerve or complete paralysis of the sciatic nerve during the period on appeal.

In sum, after resolving any reasonable doubt in the Veteran's favor, increased ratings of 20 percent, but not higher, for radiculopathy of the right and left lower extremities are warranted prior to January 3, 2014.  However, the preponderance of the evidence is against ratings in excess of 20 percent prior to such date.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Prior to January 3, 2014, a rating in excess of 20 percent for a lumbar spine disability is denied.

Prior to January 3, 2014, a rating of 20 percent, but not higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to January 3, 2014, a rating of 20 percent, but not higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


